Title: To James Madison from Augustus B. Woodward, 25 January 1817
From: Woodward, Augustus B.
To: Madison, James


        
          City of Detroit, Jan. 25. 1817.
        
        Mr. Woodward has the honor to present his respects to the President of the United States of America, and to submit to his perusal a discussion on the organization of the executive departments of the government of the United States.
        The papers are the property of the honorable Judge Duvall, of the Supreme Court of the United States; to whom Mr. Woodward solicits of the President the favor that they may be, eventually, returned.
      